Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-9, 15, 21, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art teaches a semiconductor device package, comprising: a first semiconductor device having a first active surface and comprising a first ring structure; a second semiconductor device having a second active surface and a backside surface opposite to the second active surface; and a first redistribution layer disposed on the first active surface of the first semiconductor device and on the backside surface of the second semiconductor device, wherein the first redistribution layer has a side wall defining an opening that exposes the first active surface of the first semiconductor device, and the backside surface of the second semiconductor device is attached to the first redistribution layer, wherein the side wall of the first redistribution layer has an average surface roughness (Ra) in a range up to 2 micrometers (um).
However, the prior art does not explicitly teach nor render obvious all the limitations above and further including wherein the first redistribution layer comprises a second ring structure.
Remaining claims depend from claim 1, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812